DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Allowable Subject Matter
Claims 1, 3-7, 9, 10, 12-14 and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art of record does not teach or suggest the combination of limitations including where the second channel does not include an insulator portion, wherein the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device and wherein the non-oxidized portion of the channel of the multi-gate device has a vertical length less than a vertical length of the second channel of the second multi-gate device along with the other limitations of claim 1.
Claims 3-7 and 9 are allowable as they depend from an include all of the limitations of allowable claim 1.
Regarding claim 10, the prior art of record does not teach or suggest the combination of limitations including where the second channel does not include an insulator portion, wherein the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device and wherein the non-oxidized portion of the channel of the multi-gate device has a vertical length less than a vertical length of the second channel of the second multi-gate device along with the other limitations of claim 10.
Claims 12-14 and 16 are allowable as they depend from an include all of the limitations of allowable claim 10.
Regarding claim 17, the prior art of record does not teach or suggest the combination of limitations including where the second channel does not include an insulator portion, wherein the second channel of the second multi-gate device has a bottommost surface above a bottommost surface of the insulator portion of the channel of the multi-gate device and wherein the non-oxidized portion of the channel of the multi-gate device has a vertical length less than a vertical length of the second channel of the second multi-gate device along with the other limitations of claim 17.
Claims 18 and 19 are allowable as they depend from an include all of the limitations of allowable claim 17.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
While Fig. 32 of Chang et al. (US 8106459) teaches a first multi-gate device and a second multi-gate device where the first multi-gate device has an insulator portion of the channel and the second multi-gate device does not have an insulator portion of the channel. However, Chang does not teach where the second multi-gate device has a bottommost surface above a bottommost surface of the  insulator portion of the channel of the first multi-gate device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891